Order and judgment (one paper), Supreme Court, New York County (Ira Gammerman, J.), entered January 22, 2004, dismissing the complaint, unanimously affirmed, with one bill of costs.
The arbitration award apportioning fault between plaintiff and the fraud victims included the brokerage houses’ share of responsibility as the victims’ agents, and thus bars plaintiffs contribution claim against said defendants-respondents. Plaintiff is precluded from ascribing liability to them under a different theory from that claimed in arbitration (see Elliott Assoc., L.P. v Hayes, 14 AD3d 435 [2005]).
We have considered plaintiff’s other contentions and find them unavailing. Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Friedman, JJ.